Citation Nr: 0807525	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-00 082	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1.  Entitlement to service connection for allergies, claimed 
as secondary to exposure to herbicides.  

2.  Entitlement to service connection for a respiratory 
disorder, claimed as secondary to exposure to herbicides.  

3.  Entitlement to an effective date earlier than August 12, 
1992 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to an effective date earlier than May 29, 
2003 for the grant of service connection for prostate cancer.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
March and June 2004 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

The veteran submitted additional evidence in December 2007.  
He earlier had indicated during his hearing at the Board that 
same month that he was waiving his right to have the RO 
initially consider this additional evidence.  
38 C.F.R. §§ 20.800, 20.1304(c) (2007).  

There is one other preliminary point worth mentioning.  The 
Board sees that, in an April 2005 Veterans Claims Assistance 
Act (VCAA) notice letter, the RO informed the veteran that 
the appeal period for the issues in the June 2004 rating 
decision had expired, so that decision was final and binding 
on him.  The RO therefore proceeded to inform him that he 
needed to submit new and material evidence to reopen his 
claims for service connection for allergies and a respiratory 
condition.  However, the Board finds that that June 2004 
rating decision is not final because his Notice of 
Disagreement (NOD) in response to it was received on March 
15, 2005, within the allotted one year of him receiving 
notification of that June 2004 decision.  Consequently, his 
appeal of these claims was timely.  38 C.F.R. § 20.302.  
Therefore, since that June 2004 rating decision is not final, 
the Board need not address whether there is new and material 
evidence to reopen these claims.  38 C.F.R. § 3.156.




FINDINGS OF FACT

1.  The veteran's allergies are unrelated to his military 
service.

2.  The veteran's respiratory disorder also is unrelated to 
his military service.

3.  The veteran's original claim for PTSD was received on 
August 12, 1992.  Service connection was initially denied, 
but after a June 1996 Board remand, the RO granted this claim 
in a February 1997 rating decision and assigned a retroactive 
effective date of August 12, 1992, the date of receipt of his 
claim for this condition.

4.  The veteran was first diagnosed with prostate cancer on 
May 29, 2003, at a VA Medical Center (VAMC).  The RO treated 
that as an informal claim and granted service connection in a 
June 2004 rating decision retroactively effective from the 
date of that initial diagnosis.  


CONCLUSIONS OF LAW

1.  The veteran's allergies were not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2007).

2.  The veteran's respiratory condition also was not incurred 
in or aggravated by his military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  The criteria are not met for an effective date earlier 
than August 12, 1992 for the grant of service connection for 
PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).  

4.  The criteria also are not met for an effective date 
earlier than May 29, 3003 for the grant of service connection 
for prostate cancer.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in June 2003, 
March 2004, and April 2005, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO issued VCAA notice prior to initially adjudicating the 
claims, the preferred sequence.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  And to the extent 
there was additional VCAA notice in April 2005, after the 
initial adjudication, the RO has since gone back and 
readjudicated the claims in the September 2005 statement of 
the case (SOC).  So there has been reconsideration of the 
claims since providing the additional VCAA notice.  This is 
important to point out because the Federal Circuit Court has 
held that an SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006

The June 2003 and March 2004 VCAA letters did not 
specifically ask the veteran to provide any evidence in his 
possession pertaining to his claims.  Id. at 120-21.  
However, the more recent April 2005 VCAA letter did make this 
specific request, and, in any event, VA's Office of General 
Counsel has indicated requiring VA include such a request as 
part of the notice provided to a claimant under those 
provisions is obiter dictum and, therefore, not binding on 
VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC discussed 
this in response to the holding in Pelegrini v. Principi, 17 
Vet. App. 183 (2002) (Pelegrini I), but the Court used 
basically the same language in Pelegrini II, so it is equally 
applicable).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the Chief Legal Officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The RO has ultimately provided all notice required by § 
5103(a).  Therefore, any failure to make this specific 
request in the initial VCAA letter is non-prejudicial, i.e., 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102.

Moreover, the veteran has not made any showing or allegation 
that the content of the VCAA notice resulted in any 
prejudice.  But see Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) (where the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to show it was harmless).  

If there is even arguably any deficiency in the notice to the 
veteran or the timing of these notices it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

The Court has held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
In a May 2007 letter, the RO provided the veteran this 
requisite Dingess notice concerning both the downstream 
disability rating and effective date elements of his claims.  
Moreover, the RO has had no reason to go back and 
readjudicate his claims in an SSOC because he has not 
submitted any additional evidence to consider, other than 
that he submitted during and after his hearing, which, as 
mentioned, he waived his right to have the RO initially 
consider.  Cf., Medrano v. Nicholson, 21 Vet. App. 165, 172 
(2007) (where after VA provides a content-compliant VCAA 
notice on all requisite notice elements - albeit in an 
untimely manner - and a claimant subsequently informs VA 
there is no further evidence to submit, the failure by the RO 
to conduct a subsequent readjudication is not prejudicial 
because the result of such a readjudication would be no 
different than the previous adjudication).

Additionally, the September 2005 SOC specified VA's 
requirements to establish an earlier effective date, and the 
undersigned Veteran's Law Judge (VLJ) further explained these 
requirements to the veteran during the December 2007 hearing.  
See Huston v. Principi, 17 Vet. App. 195 (2003) (indicating 
the VCAA requires that VA inform the veteran that evidence of 
an earlier-filed claim, which did not become final and 
binding on him, is needed to substantiate a claim for an 
earlier effective date).



As for the duty to assist, the RO obtained the veteran's 
service medical records, service personnel records, VA 
medical records, private medical records, Social Security 
Administration (SSA) records, and the reports of his VA 
compensation examinations.  Since there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board realizes etiological opinions have not been 
obtained for the service-connection claims.  However, the 
Board finds that the evidence, discussed below, which 
indicates the veteran did not have indications of chronic, 
i.e., recurring allergies or a respiratory condition during 
service or that there is any competent medical evidence 
otherwise suggesting a link between his service and these 
disorders, warrants concluding that a remand for an 
examination and/or opinion is unnecessary to decide these 
claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
As his service and post-service medical records provide 
no basis to grant these claims, and indeed provide evidence 
against them, the Board finds no basis for requesting a VA 
examination and/or opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  The first element is met, but the second and 
third elements are not because there is no evidence 
suggesting the claimed disabilities initially manifested 
during service (and were chronic) or during an applicable 
presumptive period, and no evidence otherwise suggesting 
these disabilities had their origins in service.  



Service Connection Claims

Service connection is granted for disability resulting from a 
disease contracted or an injury sustained during active 
military service or for aggravation during service of a pre-
existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first and perhaps most fundamental requirement for any 
service-connection claim is competent evidence of the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran has current diagnoses of allergies and a respiratory 
condition.  Therefore, there is no disputing he has these 
claimed disorders.

So the determinative issue is whether these disorders are 
attributable to the veteran's military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Unfortunately, this simply has not been done in this 
instance.

The veteran claims that his allergies and respiratory 
condition were caused by exposure to herbicides (including 
the dioxin in Agent Orange).  Diseases associated with 
exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The following diseases are associated with herbicide exposure 
for the purposes of the presumption:  chloracne or other 
acneform disease consistent with chloracne, Type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

VA has conceded that, as a veteran who served in the Republic 
of Vietnam during the Vietnam era, the veteran was exposed to 
herbicides, and therefore the presumptions related to 
herbicides apply to him.  However, the allergies and type of 
respiratory condition he has are not among the diseases 
listed in § 3.309(e).  Therefore, this presumption does not 
apply to his claims.

Service connection cannot be established on a direct 
incurrence basis, either.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  A record from February 1966 stated he 
had no known allergies.  In April 1966, he complained of 
swollen eyes and sneezing.  The record was annotated with 
"to see [doctor] for possible allergy."  No results were 
recorded, and he was not diagnosed with an allergy.  He was 
treated for a runny nose and cough in October 1968, but 
diagnosed with a common cold.  He was also treated for a cold 
in December 1968.  The report of his February 1969 separation 
examination is unremarkable for any objective clinical 
indications of allergies and/or a respiratory condition.  In 
the accompanying February 1969 report of medical history, he 
did not indicate he had allergies or a respiratory condition.  
In addition to the lack of diagnosis of or treatment for the 
claimed disorders in service, there is no evidence since 
service otherwise providing the required link between his 
service and these claimed conditions.  For these reasons and 
bases, the preponderance of the evidence is against his 
claim, in turn meaning there is no reasonable doubt to 
resolve in his favor and his claims must be denied.  See 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Earlier Effective Date Claims

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a NOD within the one- 
year period prescribed in 38 U.S.C.A. § 7105(b)(1), and a 
substantive appeal (VA Form 9 or equivalent statement) within 
60 days of the statement of the case (SOC) or within the 
remainder of the one-year period following notification of 
the decision in question, that decision becomes final and 
binding on him based on the evidence then of record and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error (CUE).  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. 
§§ 3.105, 20.200, et.seq.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a). Any communication or action indicating an 
intent to apply for one or more VA benefits may be considered 
an informal claim.  38 C.F.R. § 3.155.  An informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2006); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).

PTSD

The veteran was discharged from the military in February 
1969.  Prior to filing his claim specifically for PTSD on 
August 12, 1992, he had filed claims for a nervous condition.  
Those claims were not for PTSD, but instead were for other 
unrelated psychiatric disorders (also keeping in mind VA did 
not adopt the PTSD nomenclature until 1980 or thereabouts).  
The veteran did not file a claim specifically for PTSD until 
August 12, 1992.

The RO granted the veteran's claim for service connection for 
PTSD in a February 1997 rating decision and assigned an 
effective date of August 12, 1992, the date of receipt of his 
claim for this condition.  There is no basis for assigning an 
earlier effective date.

The veteran contends that he had PTSD even way back in 1982 
when he filed his claim for a nervous condition, but that the 
term "PTSD" did not yet exist to describe his condition.  
He therefore believes he is entitled to an effective date 
retroactive to 1982, when he filed that earlier claim for a 
nervous condition.  However, that earlier claim was not a 
claim for "PTSD" (and, as mentioned, as of 1980, VA had 
indeed already started using this specific nomenclature by 
the time of that earlier claim).  Moreover, records show the 
veteran was diagnosed with PTSD in June 1992 and May 1993 by 
Dr. R. K., a private physician, who was not a psychiatrist.  
The veteran was not diagnosed with PTSD by a mental health 
specialist until December 1993.  In any event, with regards 
to his argument that the effective date should go back to 
when PTSD was first diagnosed, VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed with VA.  See Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995).

The Board is not disputing the veteran may have had PTSD 
symptoms or even this diagnosis prior to filing his August 
1992 claim.  But that is not the dispositive issue.  Under 
the applicable statute and regulation, and case law, the 
effective date for the grant of service connection for PTSD 
may be no earlier than the actual date of receipt of his 
claim specifically for this condition - which was not until 
August 12, 1992.  There simply is no legal entitlement to an 
earlier effective date prior to when he filed this specific 
claim.

The veteran's only recourse in challenging the earlier 1982 
decision is to collaterally attack it by requesting a 
revision based on CUE.  See 38 C.F.R. § 3.105(a); 
see also Rudd v Nicholson, 20 Vet. App. 296, 299 (2006) (a 
veteran cannot raise a freestanding claim for an earlier 
effective date in an attempt to overcome the finality of a 
prior decision by the RO).  

In December 2007, the veteran submitted medical evidence to 
VA via fax machine.  Included in his submission was a 
September 1982 letter from the RO stating that his claim 
regarding his nervous condition had been considered, and that 
it was denied because the connection between "chronic health 
problems and Agent Orange exposure [was] quite unclear."  He 
wrote on the top of the letter, "[p]lease notice this date.  
Proof I deserved $$ additional for PTSD.  Unmistakable error 
on behalf of V.A.! [sic]"  However, just because he now 
disagrees with that initial decision (e.g., how the RO 
weighed the evidence) is not tantamount to CUE.  
See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2006).  See also Damrel v. Brown, 6 Vet. App. 242, 245 
(1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc); Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1992); and Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

Aside from this pleading deficiency, only the evidence of 
record at the time of the prior decision in question may be 
considered in determining whether there was CUE; that is to 
say, evidence submitted long after the fact is impermissible 
to show the earlier decision was undebatably erroneous or 
fatally flawed and that, but for the error, the outcome would 
have been manifestly different.

Consider also that, even were the Board to presume for the 
sake of argument that the earlier 1982 claim was not just for 
a generic nervous condition - but also included PTSD in 
particular, there is still the matter of that decision having 
become final and binding on the veteran when not timely 
appealed.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.200, et. 
seq.  The Court has held that the rule of finality regarding 
an original claim implies that the date of that claim is not 
to be a factor in determining an effective date if the claim 
is later reopened.  The Court held that the term "new claim," 
as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim 
to reopen a previously and finally denied claim.  See Sears 
v. Principi, 16 Vet. App. 244, (2002); see also Livesay 15 
Vet. App. at 172 (holding that the plain meaning of § 5110 to 
be that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").

For these reasons and bases, the claim must be denied.  The 
preponderance of the evidence is unfavorable, so the benefit-
of-the-doubt rule also does not apply.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Prostate Cancer

The veteran asserts he had symptoms of prostate cancer 
earlier than May 29, 2003, when he first received this 
diagnosis, and that his effective date for this claim 
therefore should be when his symptoms began during his 
military service.

One initial point worth mentioning, the veteran is also 
service connected for urethral stricture.  

The first evidence of prostate cancer was his diagnosis on 
May 29, 2003.  The RO considered that diagnosis as an 
informal claim and granted service connection for the 
condition in a June 2004 rating decision.  The presumptions 
set forth in 38 C.F.R. §§ 3.307 and 3.309 were the bases for 
the RO's decision, as prostate cancer is on the list of 
diseases presumptively associated with exposure to herbicides 
(Agent Orange).  Prior to that diagnosis, the veteran had not 
filed any claim for service connection for prostate cancer.

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The veteran clearly did not file a claim for prostate cancer 
within one year of his discharge from service and was not 
diagnosed with this condition within one year of separating 
from service, either.  As a result, the earliest effective 
date he can receive is when he eventually filed his claim, 
informally or formally, and that indisputably was on May 29, 
2003, when he was first diagnosed with prostate cancer.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for allergies is denied.  

Service connection for a respiratory condition is denied.  

The claim for an effective date earlier than August 12, 1992, 
for service connection for PTSD is denied.  

The claim for an effective date earlier than May 29, 3003, 
for service connection for prostate cancer is denied.  



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


